DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Preliminary Amendment
	A preliminary amendment was filed on 2/10/2021. Claims 25-44 are now pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25, 26, and 34-36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Livanos et al (US 20180098276 A1, hereinafter Livanos).


Consider claim 25, Livanos discloses a method performed by a wireless communication device for determining a suitable Radio Access Technology (RAT), the method comprising:
receiving a first indication, transmitted by a network node, indicating that the network node is capable of inter-RAT support, wherein the network node is one of a server and a radio access node (At 602, the operations can include UE 102a receiving a first list (e.g., no previously stored list exists at the UE) of locations of interest from the ANDSF server 120 via a SelectiveLocationReporting EXT MO sent to the UE, Fig. Ga and paragraph 84 [ANDSF server 120 inherently discloses inter-RAT capability support given that the ANDSF server provisions access network selection policies at a 3GPP UE in order to connect to access networks such as 3G, 4G. or WLAN, see paragraph 24]); 
transmitting an inter-RAT assistance request to the network node (If UE 102a does determine that its location is identified in the list received from ANDSF server 120, the operations continue to 616 at which UE 102a sends a notification alert to the ANDSF server 120 requesting network selection policies from the server for the location, Fig. 6A and paragraph 87); 
receiving a request for location information of the wireless communication device (if a notification alert is received from the UE, the ANDSF server 120 requests a location and identity of the UE from the UE at 510, Fig. 5 and paragraph 80);
determining the location information of the wireless communication device at a current location of the wireless communication device (At 612, the location of UE 102a is determined, Fig. 6A and paragraph 86); 
transmitting the location information (At 620, UE 102a reports its location and identity (e.g., IMSI) to ANDSF server 120, Fig. 6A and paragraph 87); 
receiving inter-RAT assistance information (At 622, UE 102a receives one or more access network selection policies for the location via a SelectiveLocationPolicy EXT MO received from the ANDSF server 120 for the location, Fig. 6B and paragraph 89); 
determining a RAT based on the received inter-RAT assistance information (UE 102a applies at least one access network selection policy based on the location of the UE to perform access network selection(s) according to one or more policy stored at the UE, Fig. 6B and paragraph 93); and
utilizing the determined RAT (The policy that is applied can be one of multiple policies configured for a particular location. In at least one embodiment, applying an access network selection policy by a UE based on a location of the UE can include the UE performing access network selection(s) for one or more connections (e.g., 3GPP and/or non-3GPP) according to parameters or criteria set for one or more policies provisioned for the location. As discussed for various embodiments described herein, a given UE can apply access network selection policies to select one or more access networks to which to connect for different traffic or data flows based on various criteria and/or parameters identified in the policies maintained at the UE, paragraph 77).

Consider claim 26, and as applied to claim 25 above, Livanos discloses 
wherein the inter-RAT assistance information comprises a list of one or more RATs available to the wireless communication device at the current location of the wireless communication device (At 622, UE 102a receives one or more access network selection policies for the location via a SelectiveLocationPolicy EXT MO received from the ANDSF server 120 for the location, Fig. 6B and paragraph 89).

Consider claim 34, Livanos discloses a wireless communication device, the wireless communication device comprising: 
communication circuitry (Fig. 7); and 
processing circuitry (Fig. 7) configured to: 
receive a first indication, transmitted by a network node, indicating that the network node is capable of inter-Radio Access Technology (inter-RAT) support, wherein the network node is one of a server and a radio access node (At 602, the operations can include UE 102a receiving a first list (e.g., no previously stored list exists at the UE) of locations of interest from the ANDSF server 120 via a SelectiveLocationReporting EXT MO sent to the UE, Fig. Ga and paragraph 84 [ANDSF server 120 inherently discloses inter-RAT capability support given that the ANDSF server provisions access network selection policies at a 3GPP UE in order to connect to access networks such as 3G, $G. or WLAN, see paragraph 24]); 
transmit an inter-RAT assistance request to the network node (If UE 102a does determine that its location is identified in the list received from ANDSF server 120, the operations continue to 616 at which UE 102a sends a notification alert to the ANDSF server 120 requesting network selection policies from the server for the location, Fig. 6A and paragraph 87); 
receive a request for location information of the wireless communication device(if a notification alert is received from the UE, the ANDSF server 120 requests a location and identity of the UE from the UE at 510, Fig. 5 and paragraph 80); 
determine the location information of the wireless communication device at a current location of the wireless communication device (At 612, the location of UE 102a is determined, Fig. 6A and paragraph 86); 
transmit the location information (At 620, UE 102a reports its location and identity (e.g., IMSI) to ANDSF server 120, Fig. 6A and paragraph 87); 
receive inter-RAT assistance information (At 622, UE 102a receives one or more access network selection policies for the location via a SelectiveLocationPolicy EXT MO received from the ANDSF server 120 for the location, Fig. 6B and paragraph 89); 
determine a RAT based on the received inter-RAT assistance information (UE 102a applies at least one access network selection policy based on the location of the UE to perform access network selection(s) according to one or more policy stored at the UE, Fig. 6B and paragraph 93); and 
utilize the determined RAT(The policy that is applied can be one of multiple policies configured for a particular location. In at least one embodiment, applying an access network selection policy by a UE based on a location of the UE can include the UE performing access network selection(s) for one or more connections (e.g., 3GPP and/or non-3GPP) according to parameters or criteria set for one or more policies provisioned for the location. As discussed for various embodiments described herein, a given UE can apply access network selection policies to select one or more access networks to which to connect for different traffic or data flows based on various criteria and/or parameters identified in the policies maintained at the UE, paragraph 77).

Consider claim 35, and as applied to claim 34 above, Livanos discloses 
wherein the inter-RAT assistance information comprises a list of one or more RATs available to the wireless communication device at the current location of the wireless communication device (At 622, UE 102a receives one or more access network selection policies for the location via a SelectiveLocationPolicy EXT MO received from the ANDSF server 120 for the location, Fig. 6B and paragraph 89).

Consider claim 36, and as applied to claim 35 above, Livanos discloses wherein the list of one or more RATs comprises a first RAT identifier identifying a first RAT available to the wireless communication device at the current location of the wireless communication device, wherein the processing circuitry is further configured to, prior to receiving the inter-RAT assistance information, store the first RAT identifier together with RAT utilization information for utilizing the first RAT (At 624, UE 102a determines whether it currently has any policies stored that have been received from the ANDSF server 120, Fig. 6B and paragraph 89; the operations can continue to 634 at which UE 102a updates the stored permanent type access network selection policy having a matching name and rule priority as that of the particular permanent type access network selection policy received from the ANDSF server 120 using parameters defined in the received SelectiveLocationPolicy EXT MO for the particular matching permanent type access network selection policy, paragraph 93).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Livanos in view of Xiang et al (US 20140071854 A1, hereinafter Xiang).

Consider claim 27, and as applied to claim 25 above, Livanos does not expressly disclose transmitting a second indication indicating that the wireless communication device is capable of inter-RAT support.
In the same field of endeavor, Xiang discloses transmitting a second indication indicating that the wireless communication device is capable of inter-RAT support (At step 401, a UE sends its capability information of 802.11u and/or HS2.0 to an ANDSF in a network (e.g., a 3GPP core), Fig. 4 and paragraph 29).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiang with the teachings of Livanos in order to more clearly define the procedure of how a dual mode terminal conducts network selection for a Wi-Fi network.

Consider claim 37, and as applied to claim 34 above, Livanos does not expressly disclose wherein the processing circuitry is further configured to transmit a second indication indicating that the wireless communication device is capable of inter-RAT support.
In the same field of endeavor, Xiang discloses wherein the processing circuitry is further configured to transmit a second indication indicating that the wireless communication device is capable of inter-RAT support (At step 401, a UE sends its capability information of 802.11u and/or HS2.0 to an ANDSF in a network (e.g., a 3GPP core), Fig. 4 and paragraph 29).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiang with the teachings of Livanos in order to more clearly define the procedure of how a dual mode terminal conducts network selection for a Wi-Fi network.

Claims 28-33 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20190349881 A1, hereinafter Choi) in view of Edge et al (US 20190268725 A1, hereinafter Edge).

Consider claims 28 and 39, Choi discloses a method performed by a server comprising a network interface and processing circuitry (Fig. 6), the method comprising: 
receiving a request for [inter-Radio Access Technology (inter-RAT)] assistance for a wireless communication device (the assistance data may be requested, paragraph 112); 
obtaining location information of the wireless communication device (provide location information, Fig. 10); 
determining [inter-RAT] assistance information for the wireless communication device based on the obtained location information (the E-SMLC 1008 may determine the assistance data used for the selected position method or methods, paragraph 112); and 
transmitting the determined [inter-RAT] assistance information (The E-SMLC 1008 may send the assistance data to the NB-IOT UE 1002 in one or more LPP Provide Assistance data messages, paragraph 112).
However, Choi does not expressly disclose inter-RAT assistance information.
In the same field of endeavor, Edge discloses inter-RAT assistance information (At action 325, capability information is provided by UE 102 in an LPP Provide Capabilities message sent by the UE 102 to the E-SMLC 110 …The UE 102 may further indicate a RAT or RATs that are currently accessible (or currently available) to UE 102, Fig. 3 and paragraph 76; At action 320, the E-SMLC 110 may optionally request capability information from the UE 102 by sending an LPP Request Capabilities message to the UE 102. The LPP Request Capabilities message may, in some embodiments, include information related to broadcast of location assistance data (AD) (referred to herein as location AD or just as AD). The information related to broadcast of AD may include (i) an indication that E-SMLC 110, or an associated LMF 184, supports broadcast of AD using one or more Radio Access Technologies (RATs) (e.g. NB-IoT, wideband LTE, NR, E-UTRA connected to 5GCN) which may also be indicated, Fig. 3 and  paragraph 75).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Egde with the teachings of Choi in order in order to improve the efficiency of broadcasting location assistance data.


Consider claims 29 and 40, and as applied to claims 28 and 39 respectively above, Edge discloses wherein the inter-RAT assistance information comprises a list of one or more RATs available to the wireless communication device at a current location of the wireless communication device (The information related to broadcast of AD may include (i) an indication that E-SMLC 110, or an associated LMF 184, supports broadcast of AD using one or more Radio Access Technologies (RATs) (e.g. NB-IoT, wideband LTE, NR, E-UTRA connected to 5GCN) which may also be indicated, Fig. 3 and  paragraph 75).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Edge with the teachings of Choi in order in order to improve the efficiency of broadcasting location assistance data.

Consider claims 30 and 41, and as applied to claims 28 and 39 respectively above, Edge discloses wherein obtaining the location information of the wireless communication device comprises: 
transmitting positioning measurement configurations for the wireless communication device, receiving positioning measurements of the wireless communication device, and determining the current location of the wireless communication device based on the received positioning measurements (Edge discloses: At action 330, the E-SMLC 110 may send to the UE 102 an LPP Provide Assistance Data (PAD) message, in response to receiving the LPP Provide Capabilities message at action 325 and determining the location assistance data at block 328. The PAD message may include the AD determined in block 328. The AD provided in the LPP PAD message can be commensurate with the capabilities of the UE 102, as indicated in the LPP Provide Capabilities message. For example, if the UE 102 indicates that it is capable of obtaining location-related measurements for OTDOA, the E-SMLC 110 may provide a list of nearby cells (e.g. based on a current serving cell or serving eNB 104 for the UE 102) and information (e.g. timing, frequency, bandwidth, coding) for signals (e.g. PRS or CRS signals) transmitted within these cells by corresponding base stations (e.g. eNB 104 and eNB 106), which may enable RSTD measurements by UE 102, paragraph 79; At action 345, information indicative of the location information obtained at block 340 (e.g. a location estimate or the location measurements) is sent to the E-SMLC 110 by the UE 102 in an LPP Provide Location Information message, paragraph 84; At block 350, the E-SMLC 110 can use the location information received at action 345 (comprising one or more location-related measurements or a location estimate) to determine (e.g. calculate or verify) an estimated location of the UE 102, paragraph 85); or 
transmitting a request for the location information of the wireless communication device and receiving the location information of the wireless communication device in response to the request (At action 335, the E-SMLC 110 sends an LPP Request Location Information message to the UE 102. Here, the E-SMLC 110 may request location-related measurements (e.g. measurements for ECID, A-GNSS, OTDOA, RTK and/or WLAN). In some embodiments, the LPP Request Location Information message may request that UE 102 compute a location estimate from these measurements (e.g. if the position method is UE based OTDOA or UE based A-GNSS) and may also include a requested accuracy for any location measurements or location estimate and/or a maximum response time., paragraph 82; At action 345, information indicative of the location information obtained at block 340 (e.g. a location estimate or the location measurements) is sent to the E-SMLC 110 by the UE 102 in an LPP Provide Location Information message, paragraph 84).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Edge with the teachings of Choi in order in order to improve the efficiency of broadcasting location assistance data.

Consider claims 31 and 42, and as applied to claims 28 and 39 respectively above, Choi  discloses wherein the method further comprises the server receiving a message comprising information for use in determining the inter-RAT assistance information, wherein the message was transmitted by one of: a radio access node, a Mobility Management Entity, a Home Subscription Server, an Access and Mobility Function, or a Unified Data Management function (This information may be provided to the E-SMLC 1008 from a LocationServiceRequest message received from the MME 1006, paragraph 110), and 
the inter-RAT assistance information for the wireless communication device is determined based not only on the obtained location information, but also on the received information (The E-SMLC 1008 may send a LPP RequestCapabilities message to the NB-IoT UE 1002 to obtain the NB-IoT UE 1002 positioning method capabilities from the NB-IoT UE 1002. Indication of the NB-IoT categories (NB1, NB2) of the NB-IoT UE in the capability signaling. With this indication the location server (E-SMLC) would know the resource constraints of the NB-IoT UE and would take them into account for adapting e.g. the LPP message sizes, values for transmission/retransmission and response timers, paragraph 110), and
 the received information comprises at least: a wireless communication device traffic profile, RAT configuration information, Radio Access Network (RAN) configuration information, information specifying a capability of the wireless communication device, an indication of uplink or downlink traffic dominance, information indicating a coverage enhancement level of the wireless communication device, an indication of whether the wireless communication device is stationary or mobile, quality of service information, or information specifying battery life requirements for the wireless communication device (The NB-IoT UE 1002 may send positioning method capabilities to the E-SMLC 1008 in a LPP Provide Capabilities message, paragraph 111).

Consider claims 32 and 43, and as applied to claims 28 and 39 respectively above Choi discloses the server receiving a message comprising information for use in determining the inter-RAT assistance information, wherein the message was transmitted by one of: a radio access node, a Mobility Management Entity, a location server, an Access and Mobility Function, or a Location Management Function (This information may be provided to the E-SMLC 1008 from a LocationServiceRequest message received from the MME 1006, paragraph 110), and 
the inter-RAT assistance information for the wireless communication device is determined based not only on the obtained location information, but also on the received information (The E-SMLC 1008 may send a LPP RequestCapabilities message to the NB-IoT UE 1002 to obtain the NB-IoT UE 1002 positioning method capabilities from the NB-IoT UE 1002. Indication of the NB-IoT categories (NB1, NB2) of the NB-IoT UE in the capability signaling. With this indication the location server (E-SMLC) would know the resource constraints of the NB-IoT UE and would take them into account for adapting e.g. the LPP message sizes, values for transmission/retransmission and response timers, paragraph 110). 
Edge discloses the received information comprises at least: a recommendation to the wireless communication device to perform a switch to a different cell, frequency, or RAT, RAT configuration information, Radio Access Network configuration information, information ranking of a set of RATs, an indication of expected signal strength in different RATs, RAT capability information, coverage enhancement level and energy consumption of different RATs (the E-SMLC 110 may provide a list of nearby cells (e.g. based on a current serving cell or serving eNB 104 for the UE 102) and information (e.g. timing, frequency, bandwidth, coding) for signals (e.g. PRS or CRS signals) transmitted within these cells by corresponding base stations (e.g. eNB 104 and eNB 106), which may enable RSTD measurements by UE, paragraph 79).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Edge with the teachings of Choi in order in order to improve the efficiency of broadcasting location assistance data.

Consider claims 33 and 44, and as applied to claims 28 and 39 respectively above, Edge discloses transmitting an indication indicating that the server is capable of inter-RAT support (The LPP Request Capabilities message may, in some embodiments, include information related to broadcast of location assistance data (AD) (referred to herein as location AD or just as AD). The information related to broadcast of AD may include (i) an indication that E-SMLC 110, or an associated LMF 184, supports broadcast of AD using one or more Radio Access Technologies (RATs) (e.g. NB-IoT, wideband LTE, NR, E-UTRA connected to 5GCN) which may also be indicated, Fig. 3 and  paragraph 75).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Edge with the teachings of Choi in order in order to improve the efficiency of broadcasting location assistance data.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Livanos in view of Edge.

Consider claim 38, and as applied to claim 34 above, Livanos does not expressly disclose wherein the processing circuitry is further configured to: 
receive positioning measurement configurations; 
obtain positioning measurements for the current location of the wireless communication device based on the received positioning measurement configurations; and 
transmit the obtained positioning measurements.
In the same field of endeavor, Edge discloses  wherein the processing circuitry is further configured to: 
receive positioning measurement configurations (At action 330, the E-SMLC 110 may send to the UE 102 an LPP Provide Assistance Data (PAD) message, Fig. 3 and paragraph 79); 
obtain positioning measurements for the current location of the wireless communication device based on the received positioning measurement configurations (At block 340, the UE 102 may obtain the location information requested at action 335, Fig. 3 and paragraph 83); and 
transmit the obtained positioning measurements (At action 345, information indicative of the location information obtained at block 340 (e.g. a location estimate or the location measurements) is sent to the E-SMLC 110 by the UE 102 in an LPP Provide Location Information message., Fig 3 and paragraph 84).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Edge with the teachings of Livanos in order to improve the efficiency of broadcasting location assistance data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642